DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 7, and 13 have been amended, and claims 14-16 have been newly added.  Claims 1-16 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of newly found references Hacena and Basso.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ulman et al. (US 9,374,303 B1), hereinafter referred to as Ulman, in view of Hacena (US 2009/0190569 A1), Basso et al. (US 2015/0207638 A1), hereinafter referred to as Basso, and Huang et al. (US 8,891,513 B1), hereinafter referred to as Huang.

	Regarding claim 1, Ulman teaches a network element (Ulman - Fig. 1 network device 100), comprising:
	multiple ports (Ulman - Fig. 1 ports 104; Col. 2 lines 51-56, note network device 100 includes a plurality of ports 104), which are configured to serve as network interfaces for exchanging packets with a 5communication network (Ulman - Col. 2 lines 51-56, note ports 104 communicatively coupled to a plurality of network links);
	and forwarding circuitry (Ulman - Fig. 1 packet processor 16 comprising slices 118; Col. 4 lines 18-22, note each slice 118 comprises a packet processing pipeline implemented as one or more ICs or ASICs), configured to:
	receive a multicast packet that is to be forwarded via a plurality of the ports over a plurality of paths through the communication network 10to a plurality of destinations (Ulman - Col. 3 lines 44-47, note packet processor 116 is configured to determine if a packet is a multicast (MC) packet; Col. 4 lines 26-30, note each slice 118 is configured to perform ingress processing of packets, which includes determination of one or more ports 104 to which the packet is to be forwarded);
	identify a path among the multiple paths over which the multicast packet is to be forwarded (Ulman - Col. 5 lines 56-58, note network device 100 is configured to provide a plurality of different control paths for MC forwarding; Col. 6 lines 2-10, note second control path provides relatively higher latency).
	Ulman does not teach identifying a path having a highest latency among the latencies of the plurality of paths, which extend from the network element via the communication network to the plurality of the destinations, over which the multicast packet is to be forwarded.
	In an analogous art, Hacena teaches identifying a path having a highest latency among the latencies of the plurality of paths, which extend from the network element via the communication network to the plurality of the destinations, over which data is to be forwarded (Hacena - Paragraph [0034], note transmitting forward call traffic over backhaul links, forward traffic processor identifies which one of the backhaul links has the highest delay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hacena into Ulman in order to synchronize receipt of traffic in response to delays in the network (Hacena - Paragraph [0010]).
	The combination of Ulman and Hacena does not teach selectively distributing respective copies of the multicast packet between (i) a normal scheduling process having a first forwarding latency and (ii) an accelerated scheduling process having a second forwarding latency, smaller than the first forwarding latency.
(Basso - Fig. 7; Paragraph [0068], note replication of a copy of the multicast packet, if the header corresponds to a crossbar bypass line having a path to the destination output terminal, the replicated packet copy is transmitted to the destination output terminal via the crossbar bypass line (accelerated scheduling process); Paragraph [0069], note if the header does not correspond to a crossbar bypass line having a path to the destination output terminal, the replicated packet copy is transmitted to the destination output terminal via the crossbar (normal scheduling process)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Basso into the combination of Ulman and Hacena in order to reduce bandwidth overhead within an integrated switch router (Basso - Paragraph [0028]).
	The combination of Ulman, Hacena, and Basso still does not teach forwarding the multicast packet to one or more of the ports, leading to one or more of the paths other than the path identified as having the highest latency, using the normal scheduling process having a first forwarding latency; and forwarding the multicast packet at least to a port leading to the path identified as having the highest latency, using the accelerated scheduling process having a second forwarding latency, smaller than the first forwarding latency.
	In an analogous art, Huang teaches forwarding the multicast packet to one or more of the ports, leading to one or more of the paths other than the path identified as having the highest latency, using the normal scheduling process having a first forwarding latency (Huang - Col. 2 lines 6-11, note standard routing path provided by a forwarding engine of a switch; Col. 6 lines 45-52, note packet inspection, determine outgoing interfaces, and route the packet (normal scheduling process)); and
	forwarding the multicast packet at least to a port leading to the path identified as having the highest latency, using the accelerated scheduling process having a second forwarding latency, smaller than the first forwarding latency (Huang - Col. 7 lines 61-67 and Col. 8 lines 1-4, note alternate routing (scheduling process) with lower latency compared to a routing by the forwarding engine, which encompasses a process of selecting paths, the overlay network may bypass multicast protocol routing algorithms, using separate routing tables to provide low latency; Col. 8 lines 44-57, note packet sent over the overlay network to the egress ports).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang into the combination of Ulman, Hacena, and Basso in order to reduce inter-packet gap to reduce latency when transmitting packets (Huang - Col. 2 lines 6-24 and lines 40-45).

	Regarding claim 2, the combination of Ulman, Hacena, Basso, and Huang teaches wherein the network element is interconnected with one or more peer network elements in accordance with a network topology (Huang - Col. 6 lines 15-24, note forwarding engine can provide various switching functions, including Layer 2 and Layer 2 packet switching, forwarding, route lookup, etc.), and 25wherein the forwarding circuitry is configured to identify the path having the highest latency based on the network topology (Hacena - Paragraph [0034], note transmitting forward call traffic over backhaul links, forward traffic processor identifies which one of the backhaul links has the highest delay).

	Regarding claim 3, the combination of Ulman, Hacena, Basso, and Huang teaches wherein the network element is interconnected with one or more peer 30network elements in accordance with a network topology having two or more layers (Huang - Col. 6 lines 15-24, note forwarding engine can provide various switching functions, including Layer 2 and Layer 2 packet switching, forwarding, route lookup, etc.), and wherein the forwarding161013-1076S3US/682 circuitry is configured to identify the path having the highest latency by identifying a path that leads to a peer network element belonging to a higher layer than the network element (Hacena - Paragraph [0034], note transmitting forward call traffic over backhaul links, forward traffic processor identifies which one of the backhaul links (to a base station, see Fig. 1) has the highest delay).

	Regarding claim 4, the combination of Ulman, Hacena, Basso, and Huang, specifically Huang teaches wherein the forwarding circuitry is configured to:
	forward the multicast packet using the accelerated scheduling process to the peer network element belonging to the higher layer (Huang - Col. 7 lines 61-67 and Col. 8 lines 1-4, note alternate routing (scheduling process) with lower latency compared to a routing by the forwarding engine, which encompasses a process of selecting paths, using separate routing tables to connect egress ports to ingress ports (to forward packets));
	and 10forward the multicast packet using the normal scheduling process to at least one peer network element belonging to a lower layer than the network element (Huang - Col. 2 lines 6-11, note standard routing path provided by a forwarding engine of a switch; Col. 6 lines 45-52, note packet inspection, determine outgoing interfaces, and route the packet (forwarding)).

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Ulman (Ulman - Col. 14 lines 8-16, note software or firmware instructions executed by a processor may be stored in any computer readable memory).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ulman in view of Hacena, Basso, and Huang as applied to claims 1 and 7 above, and further in view of Li et al. (US 8,737,206 B2), hereinafter referred to as Li.

	Regarding claim 5, the combination Ulman, Hacena, Basso, and Huang does not teach wherein the forwarding circuitry is configured to identify the path 15having the highest latency by retrieving the identity from an entry of a cache memory that was created in processing of a previous packet.
(Li - Fig. 2; Col. 4 lines 15-17, note latency information storage module 210 (cache memory) for pre-storing routing latency information; Col. 4 lines 19-24, note latency requirement determination module 220 for determining transmission latency requirement (which may be the highest latency) according to transmission latency requirement information carried in the data packets after obtaining the data packets to be transmitted (processing of packet); Col. 4 lines 25-28, note query module 230 for querying available routes and the pre-stored latency information corresponding to the available routes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into the combination of Ulman, Hacena, Basso, and Huang in order to perform route selection based on latency requirements to improve transmission stability and service quality (Li - Col. 1 lines 61-67 and Col. 2 lines 1-4).

	Regarding claim 6, the combination of Ulman, Hacena, Basso, and Huang, specifically Huang teaches forwarding the multicast packet to the randomly selected path using the accelerated scheduling process (Huang - Col. 7 lines 61-67 and Col. 8 lines 1-4, note alternate routing (scheduling process) with lower latency compared to a routing by the forwarding engine, which encompasses a process of selecting paths, the overlay network may bypass multicast protocol routing algorithms, using separate routing tables to provide low latency).

	In an analogous art, Li teaches wherein, when unable to identify the path having the highest 20latency, the forwarding circuitry is configured to randomly select a path from among the multiple paths over which the multicast packet is to be forwarded (Li - Col. 5 lines 12-26, note if there are multiple routes with the same latency, it is possible to select one of them randomly).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into the combination of Ulman, Hacena, Basso, and Huang for the same reason as claim 5 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 6.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulman in view of Hacena, Basso, and Huang as applied to claims 1, 7, and 13 above, and further in view of Sangroniz et al. (US 2004/0125803 A1), hereinafter referred to as Sangroniz.

	Regarding claim 14, the combination of Ulman, Hacena, Basso, and Huang does not teach wherein the forwarding circuitry is configured to store, in a cache memory, a cache entry that specifies at least (i) a multicast flow to which the multicast packet belongs, and (ii) an 
	In an analogous art, Sangroniz teaches wherein the forwarding circuitry is configured to store, in a cache memory, a cache entry that specifies at least (i) a multicast flow to which the multicast packet belongs, and (ii) an identity of the path identified as having the highest latency, for use in the forwarding a subsequent multicast packet belonging to the multicast flow (Sangroniz - Paragraph [0087], note control logic is responsible for consulting the flow table, the flow table records all known multicast flows based on source IP, destination IP, source VLAN, and source port, the results provided by the control logic are programmed into the lookup cache).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sangroniz into the combination of Ulman, Hacena, Basso, and Huang in order to optimize reception of multicast data streams (Sangroniz - Paragraph [0008]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 14.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panchagnula et al. (US 2016/0285744 A1) discloses bypassing routing of multicast data packets and replication of multicast data packets.
	Jovanovic et al. (US 2015/0282023 A1) discloses identifying a communication link having the greatest delay.
	Ko et al. (US 8,411,696 B1) discloses storing multicast data such as multicast flow identifiers in memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461